 LAND O'LAKES, INC.519Land O'Lakes, Inc. and Chauffeurs,Teamsters andHelpers Local Union No. 238,affiliated with Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case 18-RC-9345June 26, 1973DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn February 26, 1973, the Regional Director forRegion 18 issued his Decision and Direction of Elec-tion in the above-entitled proceeding, in which hefound appropriate the Petitioner's requested unit ofall farm bulk tank drivers and reliefmen employed bythe Employer at its Cedar Rapids, Iowa, facility, re-jecting the Employer's contention that they are inde-pendentcontractorsandnotitsemployees.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed a time-ly request for review of the Regional Director'sDecision on the grounds,inter alia,that in finding thehaulers involved to be its employees and not indepen-dent contractors he departed from officially reportedprecedent.By telegraphic order dated March 26, 1973, theBoard granted review and stayed the election pendingdecision on review. The Employer filed a brief onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe brief on review, and hereby affirms the RegionalDirector's Decision, pertinent parts of which are at-tached hereto as an appendix,with the following addi-tions:The Employer takes the position that its arrange-ments with the drivers or contract haulers are effectedon behalf of, and as agent for, the farm producers, andthat as the producers are obligated under their mar-keting agreements with the Employer to deliver theirmilk to its facility, the haulers perform their servicesfor the producers. It contends, therefore, that the in-dependent contractor status of the haulers should beresolved by determining whether or not the producerscontrol the means by which they make their deliveries.We find no merit in this contention. It is clear, underthe hauling contracts, that the Employer, as agent forthe producers, has contracted for the services of thehaulers and created the relationship between itselfand them, and that it is this relationship which theRegional Director has found to be that of employer-employee.The Employer also asserts that the Regional Direc-tor, in applying the "right of control" test to de-termine the status of the haulers, has failed to considerthe recent cases ofFleet Transport Company, Inc.,196NLRB 436;Conley Motor Express, Inc.,197 NLRB624;Gold Medal Baking Company,199 NLRB No.132; and the case ofNelson-Ricks Creamery Company,89 NLRB 204, involving similar bulk milk haulers, ineach of which an independent contractor status wasfound to exist. Those cases, in our view, are factuallydistinguishable. InFleet,ConleyandGold Medal,ap-plying the "right of control" test, weighing all relevantfactors, it was concluded that, on balance, the allegedemployer of the disputed drivers was concerned withthe results of their performance under their leaseagreements with it and did not retain significant con-trolover the means by which the results wereachieved. InNelson-Ricks,where the intention tocreate an independent contractor status was expresslystated, the milk haulers signed 1-year contracts; theywere given exclusive territories; they had freedom todefine their routes, conforming as nearly as possibleto a schedule of arrivals at the processing plant; somehauled for others and some engaged in noncompeti-tive activities on their routes; and they were not sub-ject to supervision by the alleged employer. Here, it isundisputed that the haulers can be terminated on 30days' notice; they drive exclusively for the Employer;and the Employer is involved in the hire and termina-tion of the haulers, in setting the rates to be paid bythe producers, in defining and making adjustments inroutes, and in the adjustment of complaints receivedfrom producers about the haulers' performances.These factors, weighed against others, as set forth inthe Regional Director's Decision, in our opinion, sup-port a finding that the Employer significantly controlsthe means by which the haulers make deliveries pur-suant to their hauling contracts.Accordingly, as we have affirmed the RegionalDirector'sDecision and Direction of Election, weshall remand the case to him in order that he mayproceed to conduct an election among the employeesin the unit found appropriate by him, except that theeligibility payroll period for the election shall be thatimmediately preceding the issuance date of this deci-sion.'1 In order to assure that all eligible voters may have the opportunity to beinformed of the issuesin the exercise of their statutory right to vote,all partiesto the election should have access to a list of voters and their addresses whichmay be used to communicate with themExcelsiorUnderwear Inc,156204 NLRB No. 73 520DECISIONSOF NATIONALLABOR RELATIONS BOARDCHAIRMAN MILLER, concurring separately:I concur in the result reached by my colleagues, butIwould add the following comments to explain insome further detail the reasons underlying my concur-rence.I do not regard the 30-day termination notice withrespect to the leases here to be of any real significance.Nor do I find in the record any definitive evidence asto the role played by the Employer in the hire ortermination of the haulers. The evidence as to the partplayed by the Employer with respect to complaints byproducers is also vague, and is susceptible to the inter-pretation that the Employer merely serves as a con-venient conduit for such complaints. There is noevidence that the Employer has attempted to disci-pline any hauler as a result of such complaints.We have testimony, in fact, only as to one incidentof "discipline"-which involved the termination of arelief hauler. But the uncontradicted testimony as tothat termination is that the regular haulers-not theEmployer-were the moving force in effectuating thattermination-and that is consistentwiththeEmployer's position that the relief haulers are the em-ployees of the haulers, not of the Employer.Despite my reservations about thoseitems, I amsatisfied that the record as a whole shows so littlegenuine independence on the part of the haulers hereand so muchde factocontrol over their operationsthat I believe they must properly be regarded as em-ployees rather than as independent contractors.The evidence shows that the number and locationof the producers served by the haulers, while theoreti-cally set by agreement of the haulers and producers,are infact controlled by the Employer. It stronglyindicates also that the rates are not set by any genuinenegotiation between haulers and producers, but in-stead are controlled by the Employer. Even the priceof sale of a route, which one might expect to be freelyset by negotiation between seller and buyer, has infact been established by the Employer as being mea-sured by the price of a new truck, and is clearly noteven affected by such normal entrepreneurial factorsas the profitability of the route. While the haulers, intheory, can increase their earnings by soliciting newproducers, there is no showing that they do so-in-stead, it appears that the normal course is for themNLRB 1236;N L.R B v Wyman-Gordon Co,394 U.S 759 Accordingly, itishereby directed that a corrected election eligibilitylist,containing thenames and addressesof all the eligible voters,must be filedby the Employerwith the Regional Director for Region 18 within 7 days of the date of thisDecision on Review.The Regional Director shallmake thelist available toall parties to the electionNo extension of time to filethis list shall be grantedby the Regional Director except in extraordinary circumstances Failure tocomplywith this requirementshall be grounds for settingaside the electionwhenever proper objections are filedsimply to make the number of daily stops prescribedby the Employer and at locations also specified by theEmployer.Again, their work schedule is, for all practical pur-poses, established by the Employer. There is no show-ing here, as there was inFleet TransportandConleyExpress,of genuine and freely exercised freedom toaccept or reject offered loads, nor, as there, any real(as opposed to theoretical) freedom, at the will of theowner-drivers, to use such equipment for profit byhauling for persons other than the Employer.In short, while the form of the relationship heremay appear to be that of independent contractor, thesubstance strongly appears to be that of close controland resultant employee status. For these reasons, Iconcur in the result.APPENDIX4.The following employees of the Employer consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:2All farm bulk tank drivers and reliefmen em-ployed at or making deliveries to the Employer'sCedar Rapids, Iowa, facility; excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act, andall other employees.2The Employer agrees that the unit of farm bulk tank drivers and relief-men, as sought by the Petitioner, would constitute an appropriate unit in theevent such drivers and reliefinen were employees of the Employer There are23 bulk tank drivers. The Employer contends that the 17 contract haulers areindependent contractors and that the 6 nonowner drivers, who operate equip-ment of two multi-owner contract haulers, are employees of the contracthauler whose equipment they operate Finally the Employer contends thatthe two reliefmen are employees of the contract haulers whom they relieve.The Petitioner contends that the contract haulers, reliefmen and nonownerdrivers are employees of the Employer and are properly included in the unitThe Petitioner further contends that the two multiple-owner contract haulersare supervisors within the meaning of the Act and are properly excluded fromthe unit.The Employer processes and markets milk at its Cedar Rapids, Iowa,facilityThere are between 380 and 400 producers of milk who supply milkto the facility of the Employer The Employer entersinto marketing agree-ments with the producers which provide, in part, that the producer willdeliver the milk to the Employer, and that the Employer will pay the produc-er therefor after deducting various costs,including the cost of transportation.The driversinvolved hereinload themilk into tanks and transport the milkfrom the producer to Employer's Cedar Rapids processing plantThe Employer deducts and withholds from its payment to the producer anamount which the Employer remits to the contract hauler which representsthe transportation chargesThe contract hauler determines the rate he will charge the producer, sub-ject to the Employer's approval Although the contract hauler can negotiaterates directly with the producer,rates have been changed only a few centsand only four or five times in the past 28 years, and because of the competi-tive nature of the business, the rates chargedby thecontract haulers tend tobe uniform Rates were last changed a few years ago following discussionsbetween contract haulers andthe Employer. The ratescharged the producersare generally based on the distance the milk has to be transported LAND O'LAKES, INC.521There are five nonowner drivers who operate equip-ment of contract hauler Ratajesak and one nonownerdriver who operates equipment of contract haulerWegmann.These nonowner drivers were employedand are paid by the multipleowner driver whoseequipment they operate. The Employer requires thatnonowner drivers,like all drivers,satisfy only the ap-plicable governmental regulations.The contract hauler enters into hauling agreementswith the Employer. This agreement provides, in part,that the Employer has control of the routes and canshift producers from one route to another.The Em-ployer establishes the routes for the drivers,generallymaking such assignments based on geographical con-siderations,seeking to minimize as much as possiblethe distance required to be driven by the drivers. Onoccasion the Employer readjusts routes of the driversbased on geographical considerations,the require-ments of the producer,and the available capacity ofthe drivers'tanks.If a driver has more milk than hecan transport,the Employer will, in consultation withthe contract haulers,seek to work out a route adjust-ment.Two contract haulers testified that their routeswere changed by the Employer and they were notconsulted prior thereto,but were merely advised ofthe change.The hauling agreement also provides that in theevent the hauler defaults "in any way" the Employerwill notify him in writing 30 days in advance; that ifthe hauler decides to sell his route he should notify theEmployer in writing 30 days in advance of the pro-posed sale; and that the Employer has the right tointerview and choose the buyer of the route.The hauling agreement finally provides that theprice the contract hauler will receive when selling hisroute will be determined between the Employer andthe contract hauler and cannot be higher than theretail price of a new truck.Contract haulers in sellingtheir routes may realize therefrom a profit.However,as noted above,the Employer's policy is to maximizethe amount of the profit. The Employer assists thecontract haulers in the purchase and sale of truckswhen new contract haulers are put on and existingones leave by bringing such parties together.When a route becomes available,the Employer isgenerally aware of individuals who would be interest-ed in becoming contract haulers.The contract haulerspurchase a truck; they lease a tank from the Employ-er.The drivers must satisfy rigid federal,state andlocal regulations before they can become drivers. TheEmployer has no additional requirements. Prior tobecoming a driver the Employer meets and visits withthe prospective driver.The contract haulers are responsible for securingthe necessary licenses and the payment of the requiredfees.The Employer has no requirements with respectto the equipment, its condition, maintenance, or up-keep other than that required by federal, state andlocal authorities.The Employercarries no insuranceon the contracting haulers' equipment.The Employer purchased the predecessor employ-er, Sanitary Farm Dairies, and assumed their opera-tion at the facilities herein involved, effective January1, 1971. The predecessor employer hada lease agree-ment with the contract haulers for the leasing of tanks.Whether the Employer assumed or adoptedthis leaseis unclear; however, the contract haulers continue tomake rental payments pursuant to this lease. Thislease agreementprovides, in part, that the drivers willtransport milk from the producer designated by theEmployer, to the plant designated by the Employer,under routes designated by the Employer; and that noother use shall be made of the tank without theEmployer's consent. The Employer's manager statedthat although the contract hauler could haul for otherthan the Employer's producers, in his 28 years withthe Employer and predecessor employer, this has nev-er occurred. Further, the manager testified that theEmployer does not direct the roads the drivers musttravel or the sequence of pickups when the driver issecuringthe milk and delivering it to the Employer.The only requirement the Employer has as to thetimes the drivers must work is that the drivers mustdeliver the milk to the Employer at times the Employ-er is open to receive such delivery.Payroll taxes are not withheld from contract haul-ers' checks which the contract haulers receive twicemonthly from the Employer. The Employer requiresthe contract haulers carry cargo insurance. Paymentsfor insurance are deducted from the contract haulers'checks by the Employer. The Employer does not re-quire that drivers maintain a daily activity log. Driv-ers use Employer forms for receipts which are givento the producer when the milk is picked up. Twocopies thereof are turned in to the Employer. Also, thedrivers fill out a bill of lading for signature by theEmployer's receiving station attendant when the driv-ers' tanks are pumped out; this is turned in to theEmployer's office. Drivers may also maintain otherrecords for their own use. Contract haulers may, with-out Employer approval, secure substitute drivers sub-ject only to that condition that substitute drivers meetfederal, state and local requirements.The contract haulers can solicit additional businessfrom other producers. The Employer will accept themilk from these other producers if the producers satis-fy the applicable federal, state and local requirementsand after the producer enters into a marketing agree-ment withthe Employer. However, the law prohibitssolicitation of a producer who is under contract to an 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDexisting cooperative.The Employer's name and logo appear on the tanksthe drivers lease and use. The contract hauler's nameappears on the truck.All but two drivers wear company uniforms. Somedrivers wear old uniforms bearing the name of thepredecessor employer and some drivers wear neweruniforms bearing the Employer's name.The predeces-sor employer and the Employer pay half the cost ofthe uniform purchase and cleaning.When producers make complaints about the per-formance of the drivers to the Employer,the Employ-er discusses the complaint with the driver involvedand seeks his explanation.One driver was told by theEmployer,when a complaint was made by a produc-er, that the driver had to be more careful.There are two relief drivers.Each reliefman drivesfor 6 contract haulers on a rotating basis so that eachhas I day off a week,in addition to Sunday. Thereliefinen operate the equipment of the contract haul-er they are relieving.In order to be a reliefman thedriver,like other drivers,must satisfy applicable fed-eral, state and local regulations;the Employer impos-es no additional employment requirements.Pursuantto agreement with the contract haulers,reliefinen arepaid by the Employer,theirwages being withheldfrom the monies due the contract haulers.The Em-ployer makes the customary payroll tax deductionsfrom the pay of the reliefinen.Complaints aboutreliefmen'sperformance,when brought to theEmployer's attention,are discussed with the relief-man by the Employer and the contract hauler.Beforehire,the reliefinen visit and meet with the Employer.The Employer and the contract haulers agreed that areliefman had to be terminated,and the Employer'smanager communicated such decision to the relief-man involved.The reliefinen notify the Employerwhen they are sick and unable to drive.In determining the status of persons alleged to beindependent contractors, the Board applies the "rightof control"test which turns essentially on whether theperson for whom the services are performed retainsthe right to control the manner and means by whichthe result is to be accomplished or whether he controlsonly the result.In the latter situation,the status is thatof an independent contractor.Although the contracthaulers must invest in a truck,are required to main-tain their own equipment and liability insurance, arepaid by the Employer via withholdings from remit-tances to producers,have no payroll taxes withheldfrom their checks,and are not subject to employmentrequirements imposed by the Employer apart fromthose required by governmental agencies,these fac-tors are not peculiar to independent contractor statusand are not uncommon in the employment relation-ship.ContractorMembers of the Associated GeneralContractorsof California,Inc.,201NLRB No. 36;Frito-Lay, Inc.,178 NLRB 611;El Mundo, Inc.,167NLRB 760.Although the contract haulers can negotiate trans-portation rates directly with the producer, competitivefactors result in generally uniform rates, it is uncom-mon for rates to change,and they may be changedonly subject to the Employer's approval.Further, al-though contract haulers can solicit additional busi-ness,this is limited by legal restrictions and subject tothe Employer's right to readjust routes.Also contracthaulers,as a practical matter,work for and deliverexclusively to the Employer.Therefore,based on theabove and the record as a whole,it appears that thereis no real capacity for the contract haulers to makedecisionswhich could significantly increase theirearnings.In view of the foregoing,and the record as a whole,including the facts that the contract hauler can beterminated on 30-day notice,that the Employer isinvolved in the hire and termination of the drivers, thesetting of rates and routes,and in the adjustment ofcomplaints of the producers, I conclude that the Em-ployer exercises substantial control over the mannerand means,as well as the result,of the drivers' work.Accordingly,I find that the contract haulers are notindependent contractors but rather employees of theEmployer,and that the nonowner drivers and relief-men are also employees of the Employer.Therefore,I find that the contract haulers,nonowner drivers, andreliefmen constitute a unit appropriate for collectivebargaining.Contractor Members of the Associated Gen-eral Contractors of California, Inc., supra;Newspaper &Periodical Drivers' and Helpers(San Francisco News-paper Printing Co., Inc.),194 NLRB No. 4;Deaton,Inc.,187 NLRB 780;Trade Wind Transportation Com-pany,185 NLRB373;Frito-Lay,Inc., supra;El Mun-do, Inc., supra; The Maxwell Company,164 NLRB713;Indiana Refrigerator Lines, Inc.,157 NLRB 539.As it appears that the multiple-owner drivers, Ra-tajesak and Wegmann,hire and fire the nonownerdrivers who operate their equipment, I find that theyare supervisors within the meaning of the Act proper-ly excluded from the bargaining unit herein. Cf.TheMaxwell Company, supra;Indiana Refrigerator Lines,Inc., supra.